In this action by plaintiff wife to recover damages for personal injuries sustained when she fell upon a snow- and ice-covered sidewalk thirty-six and one-half hours after the cessation of a two-day snow storm, and by plaintiff husband for medical expenses and loss of services, no actionable negligence on the part of appellant was shown. Judgment in favor of plaintiffs reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. Lazansky, P. J., Carswell, Adel, Taylor and Close, JJ., concur.